Citation Nr: 1223414	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  08-29 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for lumbosacral strain with degenerative disc disease. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 



INTRODUCTION

The Veteran served on active duty from January 1966 to December 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board notes that the Veteran requested a hearing before a Veterans Law Judge on his VA Form 9.  However, in a March 2009 statement, the Veteran withdrew his request for a hearing.


REMAND

The Veteran contends that a higher rating is warranted for his lumbosacral strain with degenerative disc disease.  Unfortunately, further development is required before the Board can adjudicate the claim.

Review of the record reflects that the Veteran receives treatment at the VA Medical Center (VAMC) in Columbia, South Carolina.  VA treatment records through August 2007 were obtained; however, no reports or records pertaining to his ongoing treatment from August 2007 to the present are of record.  As such, the duty to assist requires further development.  38 C.F.R. § 3.159(c).   

The Board notes that the Veteran was afforded a VA examination in January 2008.  The examiner noted no evidence of flare-ups, and no evidence of incapacitating episodes resulting in physician prescribed bed rest in the past 12 months.  On range of motion testing, the examiner found that the Veteran had 80 degrees of forward flexion, 10 degrees of extension, 30 degrees of lateral flexion bilaterally, and 45 degrees of rotation, bilaterally.  There was pain on all ranges of motion.  The examiner also addressed repetitive motion, and found that motion was not additionally limited.  However, the examiner did not address other components of functional loss such as weakness, fatigueability, or incoordination.  Further, the examiner indicated that he did not review the Veteran's claims file as it had not been made available to him.  

Moreover, a private treatment record also dated in January 2008 indicates that the Veteran had very restricted range of motion of the lumbar spine, as well as restrictions on his daily activities of living, including lifting.  Additionally, the private physician indicated that the Veteran had episodes of extreme back tightness and pain about five to six times a year.  As a result of these episodes, the Veteran had to take off of work and lie in bed for two to three days, along with taking anti-inflammatories.   

Thus, because of the above noted discrepancies between the VA examination report and the private treatment report, and because the VA examination was performed more than four years ago, the Board finds another VA examination is warranted to determine the current severity of the disability on appeal.  See 38 U.S.C.A. § 5013A(d)(West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 212 (1991).  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO/AMC should undertake appropriate development to obtain any outstanding records pertaining to the Veteran's low back disability during the period of this claim, to include pertinent private treatment records and VA treatment records from the Columbia VAMC since August 2007.  

2. Then, the RO/AMC should arrange for the Veteran to be afforded a VA examination with an appropriate examiner for the purpose of ascertaining the current severity of his service-connected low back disability and any associated neurological impairment.  The claims folder and any pertinent documents in Virtual VA that are not contained in the claims folder should be made available to and reviewed by the examiner.  All evaluations, studies and tests deemed necessary should be accomplished.  

The RO/AMC should ensure that the examiner provides all information required for rating purposes..

3. The RO/AMC should also undertake any other development it determines to be warranted.  

4. Then, the RO/AMC should adjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided an appropriate supplemental statement of the case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


